—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Shaw, J.), dated January 21, 1998, which denied the defendant’s motion, inter alia, pursuant to CPLR 4545 (c) to reduce the jury’s award of damages to the plaintiff for past economic loss.
Ordered that the order is affirmed, with costs.
In support of their motion, inter alia, pursuant to CPLR 4545 (c), the appellants failed to proffer any competent evidence that the jury’s award of damages to the plaintiff for past economic loss should be reduced due to compensation for the same injuries already received by him from a collateral source (see, Faas v State of New York, 249 AD2d 731; Adamy v Ziriakus, 231 AD2d 80, affd 92 NY2d 396). Thus, that branch of the appellants’ motion was properly denied.
*467The appellants’ remaining contentions are either improperly raised for the first time on appeal or without merit. O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.